DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species B (drill module interface and removable drill guide module, shown in FIGs. 5-7B) and Species E (predrilling module for use after the geometry of the bone has been surgically altered, shown in FIG. 9), in the reply filed on 05 May 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 39, 45-47, 49, and 55 are withdrawn as indicated by Applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 May 2022. 

Response to Amendment
This Office Action is responsive to the amendment filed on 05 May 2022. As directed by the amendment: Claims 39, 45-47, 49, and 55 stand withdrawn. Claims 33-55 currently stand pending in the application. Of note: the claim set filed on 21 September 2021, introducing new claims 33-54, is interpreted as a correction of the claim numbering of original claims filed on the effective filing date of 01 November 2019 and incorrectly numbered as claims 35-56 (with claims 1-34 cancelled). Other claim sets filed on the effective filing date list claims 1-32. There are no claim sets with claims 1-34 filed on or before the effective filing date, so the original claims should have had claims 1-32 cancelled and claims 33-54 newly added. This correct numbering is presented in the filing of 21 September 2021 and maintained thereafter. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claims 33-38, 40-44, 48, and 50-54 are given a priority date of 24 August 2018 based on priority to provisional applications 62/722,403 and 62/722,439. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 40, 48, and 50 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,137,406 to Novak et al. (hereinafter, “Novak”). 
As to claim 33, Novak discloses a surgical guide assembly for performing a knee osteotomy procedure, the assembly comprising a body (100) for securing to a patient’s tibia bone (10) (col. 7 / ll. 53-64), shown in FIG. 16; and a plurality of guide modules (400, 600) removably attachable to the body, shown in FIGs. 18 and 20, each guide module being adapted to receive a corresponding surgical tool (e.g. 410 or 420 or 625) and to guide the corresponding surgical tool along a predetermined path during the knee osteotomy procedure (e.g. along a path of a bore hole for guiding a pin or mill or along a surface of a cutting slot for guiding a blade) (col. 11 / ll. 37-44, col. 12 / ll. 42-46). 
As to claim 40, Novak discloses the assembly according to claim 33, wherein the body includes an anchor module (155) for anchoring the guide modules relative to the patient’s bone (col. 11 / ll. 17-19), shown in FIG. 18, the anchor module including a removable module interface (outer circumferential surface of 155; this outer surface interfaces or interacts with and engages the removable module, and is removable from engagement with the guide module when the guide module is removed; in addition or alternatively, this outer surface is the interface for the module and is removable from the bone along with the body after the surgery is complete) for selectively interfacing with one of the guide modules. 
As to claim 48, Novak discloses the assembly according to claim 40, wherein the plurality of guide modules further includes a predrilling module (400) for predrilling holes (85, 90) in the patient’s tibia bone (col. 11 / ll. 37-44), shown in FIG. 29, for receiving fasteners to secure at least one of a plate and an implant (800), shown in FIGs. 24-26, to the patient’s tibia bone (the predrilled holes 85, 90 receive keys 820, 825 of the implant which can be interpreted as fasteners because they serve to fasten the implant to the bone, and the predrilled holes also receive fasteners 865 which are received in the keys 820, 825 and are thus received in the predrilled holes, shown in FIG. 30) (col. 14 / ll. 1-20, 33-42). 
As to claim 50, Novak discloses the assembly according to claim 33, wherein at least some of the plurality of guide modules (400, 600) are removably and interchangeably attachable to the body (col. 11 / ll. 60-62, col. 12 / ll. 15-17, col. 13 / ll. 5-6), shown in FIGs. 18 and 20. 

Claims 33, 40, 44, 51, and 52 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 9,492,183 to Wilkinson et al. (hereinafter, “Wilkinson”). 
As to claim 33, Wilkinson discloses a surgical guide assembly for performing a knee osteotomy procedure, the assembly comprising a body (2300) for securing to a patient’s tibia bone (col. 15 / ll. 47-63), shown in FIG. 61; and a plurality of guide modules (2100, 2200) removably attachable to the body (col. 15 / ll. 64 – col. 16 / ll. 5, col. 16 / ll. 62 – col. 17 / ll. 12), shown in FIGs. 62 and 70, each guide module being adapted to receive a corresponding surgical tool (e.g. pins and cutting blade) and to guide the corresponding surgical tool along a predetermined path during the knee osteotomy procedure (e.g. along a path of a bore hole for guiding a pin or along a surface for guiding a blade). 
As to claim 40, in a first interpretation, Wilkinson discloses the assembly according to claim 33, wherein the body includes an anchor module (lower recessed portion of 2300 shown in FIG. 61, including mounting feature pins, such features described for example in another similar embodiment shown in FIG. 47; col. 13 / ll. 16-23, 54-62) for anchoring the guide modules relative to the patient’s bone (since the guide modules are attached to the anchor module of the body and the body is secured to the bone in a patient-specific position), the anchor module including a removable module interface (pins extending from recessed portion of 2300 in FIG. 61; the pins are the module interface because they interface or interact with and engage the removable guide module 2100, and are removable from engagement with the guide module when the guide module is removed; in addition or alternatively, the pins are the interface for the removable module; in addition or alternatively, the pins are the interface for the module and are removable from the bone along with the body after the surgery is complete) for selectively interfacing with one of the guide modules. 
As to claim 51, Wilkinson discloses the assembly according to claim 33, wherein the body includes a bone interface side for abutting against the patient’s tibia bone, the bone interface side including a surface having contours complementary in shape to the surface contours of a predetermined area of the patient’s tibia bone (col. 15 / ll. 47-63). 
As to claim 52, Wilkinson discloses the assembly according claim 33, wherein the body is custom made according to an anatomy of the patient’s tibia bone so as to be patient-specific (col. 15 / ll. 47-63). 

As to claim 40, in a second interpretation, Wilkinson discloses the assembly according to claim 33, wherein the body (2300) includes an anchor module (entirety of body 2300) for anchoring the guide modules relative to the patient’s bone (the guide modules are anchored by parts on the anchor module, i.e. by parts on the body, such as mounting feature pins, as described above with respect to the first interpretation; the guide modules are attached to the body and the body is secured to the bone in a patient-specific position such that the body anchors the guide modules relative to the bone and is thus itself an anchor module), the anchor module including a removable module interface (pins extending from recessed portion of 2300 in FIG. 61; the pins are the module interface because they interface or interact with and engage the guide module 2100, and are removable from engagement with the guide module when the guide module is removed; in addition or alternatively, the pins are the interface for the removable module; in addition or alternatively, the pins are the interface for the module and are removable from the bone along with the body after the surgery is complete) for selectively interfacing with one of the guide modules. 
As to claim 44, Wilkinson discloses the assembly according to claim 40, wherein the anchor module comprises a proximal section (superior sections of 2300) positioned proximate the joint between the patient’s femur and tibia bones, shown in FIG. 63, and a distal section (inferior section of 2300 including recessed portion shown in FIG. 61) spaced further away from the joint between the femur and tibia, shown in FIG. 63, the proximal and distal sections being separable from one another (col. 16 / ll. 44-48), shown in FIGs. 66-68, to allow them to move independently from each other while being secured to different sections of the patient’s tibia bone (because the proximal section is completely frangible from the distal section, they can move independently, and can make such independent movement while being secured to different sections of the bone; for example, the distal section can remain secured by pins to the adjacent section of the bone while the proximal section can be moved at least slightly after its connection is broken away from the distal section while still being at least partially secured to its adjacent section of the bone by friction fit of the patient-specific bone interface surface to the bone; the proximal section is also fully capable of remaining secured to the adjacent section of the bone with pins and being removed with the resected portion of bone). 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 33-38 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0192949 to Robichaud et al. (hereinafter, “Robichaud”). 
As to claim 33, Robichaud discloses a surgical guide assembly (20) for performing a knee osteotomy procedure, shown in FIGs. 1-7, the assembly comprising a body (30) for securing to a patient’s tibia bone (23) (¶52, 54), shown in FIGs. 3-4; and a guide module (50) removably attachable to the body (30) (¶55, 60), shown in FIGs. 3, 6, and 7, the guide module being adapted to receive a corresponding surgical tool (68) and to guide the corresponding surgical tool along a predetermined path (as dictated by the path of each drill guide 56) during the knee osteotomy procedure (¶56, 78-79), shown in FIG. 6. 
As to claim 34, Robichaud discloses the assembly according to claim 33, wherein the guide module is a drilling module (50) removably securable to the body (30) (¶55, 60), shown in FIGs. 3, 6, and 7, the drilling module including a plurality of drill guides (56) for cooperating with a plurality of corresponding drill bits (68) (interpreted as language of intended use; the plurality of drill guides is fully capable of cooperating with a plurality of corresponding drill bits, if such a plurality of drill bits is provided for use simultaneously through each of the drill guides at once to expedite the drilling process, because the drill guides provide discrete paths that can accommodate different drill bits at the same time) to guide a position, depth, and angle thereof (¶56-57) for forming drill holes in the patient’s tibia bone in a predetermined configuration to weaken the patient’s tibia bone in preparation for forming a cut therein (¶78-79, 82). 
As to claim 35, Robichaud discloses the assembly according to claim 34, wherein the drill guides (56) are positioned and oriented relative to each other in a co-planar, parallel arrangement (the drill guides include those in one of the horizontal resection plane 26a or the vertical resection plane 26b, shown in FIG. 1, such that the drill guides are co-planar in the respective plane, and are parallel in order to extend through the thickness of the drilling module adjacent to each other without intersecting with each other) to define parallel drill holes (64) in the patient’s tibia bone in a common plane (¶78), shown in FIG. 1. 
As to claim 36, Robichaud discloses the assembly according to claim 34, further including a cutting module (34 including plate shaped three-dimensional section between 30 and 50, shown in FIG. 2) secured to the body (30) (where a commonly understood definition of the term secured is to be fixed or attached firmly so that it cannot be moved or lost; an integrally formed component is thus considered secured), the cutting module including a slot (32) sized and shaped to receive a corresponding osteotome therein (¶52, 85-86), shown in FIG. 7, and to guide the osteotome to cut the patient’s tibia bone at a position, angle, and depth (based on the position and angle of the slot through the cutting module and its thickness) corresponding to an area of the patient’s tibia bone weakened by the drilling module (¶86). 
As to claim 37, Robichaud discloses the assembly according to claim 36, wherein the cutting module is positioned adjacent the patient’s tibia bone (where a commonly understood definition of the term adjacent is next to, the cutting module is adjacent or next to the bone at least closer to the bone than the drilling module), shown in FIG. 7, and the drilling module is positioned adjacent the cutting module, shown in FIG. 6. 
As to claim 38, Robichaud discloses the assembly according to claim 37, wherein the slot (32) is positioned in alignment with the drill guides to allow the drill guides to guide the drill bits through the slot before entering the patient’s tibia bone (¶78) (since the drill guides and cut slot are along the same planes and the cutting module is secured to the body while the drilling occurs through the drilling module attached to the cutting module), shown in FIG. 6. 
As to claim 51, Robichaud discloses the assembly according to claim 33, wherein the body (30) includes a bone interface side (24) for abutting against the patient’s tibia bone, shown in FIG. 2, the bone interface side including a surface having contours (on top surfaces of protrusions 25) complementary in shape to the surface contours of a predetermined area of the patient’s tibia bone (¶48, 52-53). 
As to claim 52, Robichaud discloses the assembly according claim 33, wherein the body is custom made according to an anatomy of the patient’s tibia bone so as to be patient-specific (¶48). 
As to claim 53, Robichaud discloses the assembly according to claim 33, wherein the body is made of a biocompatible material (¶50). 
As to claim 54, Robichaud discloses the assembly according to claim 33, wherein the guide module is made of a biocompatible material (¶50). 
Robichaud discloses the claimed invention except for a plurality of guide modules removably attachable to the body, each guide module being adapted to receive a corresponding surgical tool and to guide the corresponding surgical tool along a predetermined path during the knee osteotomy procedure (claim 33); and wherein the plurality of guide modules further includes a cutting module secured to the body (claim 36). 
Robichaud contemplates that the surgical guide assembly (20) can include more than two detachably engageable sections (¶68), i.e. more detachably engageable sections than the two described including the body (30) and the drilling module (50). Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include more detachably engageable sections in Robichaud’s surgical guide assembly to provide greater modularity and versatility to the assembly. For example, the cutting module (34 including plate shaped section between 30 and 50, shown in FIG. 2) may be made separate from the body (30), since constructing a formerly integral structure in various elements involves only routine skill in the art, and since Robichaud contemplates such increased modularity as well as a variety of different connection options (¶68). The cutting module may be attached to the body by a similar screw mechanism as shown to connect the drilling module (FIG. 3), by correspondingly modifying the facing surfaces of the body and cutting module to have a complementary recess for accepting the screw as well as protrusions (36) and depressions (58) for orienting the cutting module on the body (¶60). The screw would be correspondingly sized to fit in the thickness of the cutting module. The increased modularity of the assembly would increase the minimal invasiveness of the assembly, such that the body may be first positioned on the bone with the cutting module and drilling module subsequently secured thereto (¶74). Each portion of the assembly, smaller than the whole, would be passed through a minimally invasive incision separately. The making of the cutting module to be a separate part from the body would allow the body to be made with the patient-specific surface and the cutting module and drilling module to be made separately as standard parts, while the thickness of the cutting module ensures that an osteotome passed therethrough would not unintentionally deviate from the desired position and angle and depth. Therefore, the assembly would include a plurality of guide modules removably attachable to the body, the plurality of guide modules including the cutting module secured to the body and the drilling module removably securable to the body via its removable connection to the cutting module which is also removably securable to the body. Each guide module is adapted to receive and guide a corresponding tool – the drilling module receives and guides a drill bit and the cutting module receives and guides an osteotome. The relative positioning of the cutting and drilling modules relative to each other and to the body would remain as required by Robichaud, such that the drill guides and cut slot are aligned to provide weakening and subsequent cutting along the pre-planned osteotomy planes. 

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson. 
As to claim 41, using the first interpretation of claim 40 above, Wilkinson discloses the assembly according to claim 40, wherein the removable module interface includes at least one protrusion (pins extending from recessed portion of 2300 in FIG. 61) for interacting with at least one corresponding aperture in a corresponding guide module (e.g. aperture 2119 in guide module 2100 in FIG. 57). 
As to claim 42, Wilkinson discloses the assembly according to claim 41, wherein the body includes a first section (superior frangible sections of 2300) and a second section (inferior section of 2300) detachably connected to the first section (col. 16 / ll. 44-48), shown in FIGs. 66-68. 
As to claim 43, Wilkinson discloses the assembly according to claim 42, wherein the first and second sections are independently securable relative to the patient’s tibia bone to allow one of the first and second sections to be removed from the patient’s tibia bone while the other one of the first and second sections remains secured to the patient's tibia bone (col. 16 / ll. 44-48), shown in FIGs. 66-68. 
Wilkinson is silent as to wherein the removable module interface includes at least one aperture for receiving at least one corresponding protrusion extending from a corresponding guide module (claim 41). 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the removable module interface as at least one aperture in the body for receiving at least one corresponding protrusion extending from a corresponding guide module, since this comprises a reversal of the male/female interaction between the body and guide module, and a mere reversal of the essential working parts of a device involves only routine skill in the art. The apertures would be placed on the body in similar positions as the pins shown in FIG. 61, with the guide module modified to have the pins extending from a surface of the guide module facing the body in complementary positions to be received in the apertures. A thickness of a portion of the body may be increased to accommodate the apertures and a thickness of the guide module correspondingly decreased to nest with the body when the pins are received in the apertures. Providing the apertures on the body as the removable module interface would offer versatility to the body since the apertures may also accept discrete bone pins that can be used to secure the body to the bone or to secure other modules to the body. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775